 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DMITRIY YEGOROV,                                   No. 2:18-cv-1095 TLN DB PS
12                        Plaintiff,
13             v.                                        FINDINGS AND RECOMMENDATIONS
14    MAGDALENA HUTCHENSON,
15                        Defendant.
16

17            Plaintiff, Dmitriy Yegorov, is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

19   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. (ECF Nos. 1 & 2.) Therein, plaintiff complains about calls to “IHHS.” (Compl.

21   (ECF No. 1) at 2.)

22            The court is required to screen complaints brought by parties proceeding in forma

23   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

24   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

25   below, the undersigned will recommend that plaintiff’s complaint be dismissed without leave to

26   amend.

27   ////

28   ////
                                                        1
 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis

 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28

 3   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma

 4   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 5   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 6   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 7   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 8   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 9   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

10   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

11   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

12   District Court to examine any application for leave to proceed in forma pauperis to determine

13   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

14   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

15          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

16   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

17   state a claim on which relief may be granted, or seeks monetary relief against an immune

18   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

19   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

20   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a
21   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

22   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

23          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

24   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

25   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

26   true the material allegations in the complaint and construes the allegations in the light most
27   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

28   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
                                                         2
 1   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

 2   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 3   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 4   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 5           The minimum requirements for a civil complaint in federal court, as explained by Rule 8

 6   of the Federal Rules of Civil Procedure (“Rules”), are as follows:

 7                   A pleading which sets forth a claim for relief . . . shall contain (1) a
                     short and plain statement of the grounds upon which the court’s
 8                   jurisdiction depends . . . , (2) a short and plain statement of the claim
                     showing that the pleader is entitled to relief, and (3) a demand for
 9                   judgment for the relief the pleader seeks.
10   Fed. R. Civ. P. 8(a).

11   II.     Plaintiff’s Complaint

12           A.      Rule 8

13           Here, the complaint fails to contain a short and plain statement of a claim showing that

14   plaintiff is entitled to relief. In this regard, the complaint consists of a single page of

15   incomprehensible, vague, and conclusory allegations. For example, the complaint alleges:

16                   Phone service IHSS do not allow to speak with supervisors intake,
                     Magdalena Hutchenson. Only after multiple calls IHSS, with request
17                   to speak manager phone service the evidence did recorded. Ms.
                     Hutchenson ignored letters call! Manager phone service IHHS call
18                   to personal number Ms. Hutchenson.
19   (Compl. (ECF No. 1) at 2.)

20           Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a
21   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that

22   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

23   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels

24   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

25   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

26   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,
27   557). A plaintiff must allege with at least some degree of particularity overt acts which the

28   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.
                                                          3
 1          Moreover, the complaint fails to identify an actionable civil claim. In this regard, the only

 2   potential causes of action stated in the complaint are citations to two federal statutes—18 U.S.C.

 3   § 241 and of 18 U.S.C. § 1113. (Compl. (ECF No. 1) at 1.) 18 U.S.C. § 241 concerns the

 4   conspiracy to violate rights secured by the Constitution. And 18 U.S.C. § 1113 concerns the

 5   attempt to commit murder or manslaughter. “These criminal provisions, however, provide no

 6   basis for civil liability.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).

 7          B.      Frivolousness

 8          “[T]he in forma pauperis statute . . . ‘accords judges not only the authority to dismiss a

 9   claim based on an indisputably meritless legal theory, but also the unusual power to pierce the

10   veil of the complaint’s factual allegations and dismiss those claims whose factual contentions are

11   clearly baseless.’” Denton v. Hernandez, 504 U.S. 25, 32 (1992) (quoting Neitzke, 490 U.S. at

12   327). “Examples of the latter class are claims describing fantastic or delusional scenarios, claims

13   with which federal district judges are all too familiar.” Neitzke, 490 U.S. at 328.

14          Here, the complaint alleges that “Ms. Hutchenson ignored documents, calls, in order to get

15   10% cash from . . . member Russian Conspiracy” and that “all gang members receive income

16   outside U.S.A.” (Compl. (ECF No. 1) at 2.) In this regard, not only does the complaint fail to

17   state a claim, but the complaint’s allegations are also delusional and frivolous. See Denton, 504

18   U.S. at 33 (“a finding of factual frivolousness is appropriate when the facts alleged rise to the

19   level of the irrational or the wholly incredible, whether or not there are judicially noticeable facts

20   available to contradict them”).
21   III.   Leave to Amend

22          For the reasons stated above, plaintiff’s complaint should be dismissed. The undersigned

23   has carefully considered whether plaintiff may amend the complaint to state a claim upon which

24   relief can be granted. “Valid reasons for denying leave to amend include undue delay, bad faith,

25   prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d

26   1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau,
27   701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall be freely given, the

28   court does not have to allow futile amendments).
                                                         4
 1             Here, given the defects noted above, the undersigned finds that granting plaintiff leave to

 2   amend would be futile.

 3                                                   CONCLUSION

 4             Accordingly, for the reasons stated above, IT IS HEREBY RECOMMENDED that:

 5             1. Plaintiff’s May 2, 2018 application to proceed in forma pauperis (ECF No. 2) be

 6   denied;

 7             2. Plaintiff’s May 2, 2018 complaint (ECF No. 1) be dismissed without prejudice; and

 8             3. This action be dismissed.

 9             These findings and recommendations will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen (14)

11   days after being served with these findings and recommendations, plaintiffs may file written

12   objections with the court. A document containing objections should be titled “Objections to

13   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

14   objections within the specified time may, under certain circumstances, waive the right to appeal

15   the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: October 10, 2018
17

18

19
     DLB:6
20   DB/orders/orders.pro se/yegorov1095.dism.f&rs

21

22

23

24

25

26
27

28
                                                          5
